Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

SABABU HODARI,               )
                             )                          Supreme Court No. S-16347
              Appellant,     )
                             )                          Superior Court No. 3AN-14-09035 CI
     v.                      )
                             )                          OPINION
STATE OF ALASKA, DEPARTMEN T ) 


OF CORRECTIONS,              )                          No. 7208 – October 27, 2017
 

                             )
              Appellee.      )
                             )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Charles W. Ray, Jr., Judge.

              Appearances: Jon Buchholdt, Buchholdt Law Offices,
              Anchorage, for Appellant. John K. Bodick, Assistant
              Attorney General, Anchorage, and Jahna Lindemuth,
              Attorney General, Juneau, for Appellee.

              Before: Stowers, Chief Justice, Bolger, and Carney, Justices.
              [Winfree and Maassen, Justices, not participating.]

              CARNEY, Justice.

I.    INTRODUCTION
              In May 2014 the Alaska Department of Corrections found Sababu Hodari,
an inmate at Palmer Correctional Center, guilty of a disciplinary infraction. Hodari
appealed the Department’s decision to the superior court, arguing that the Department
violated his right to due process by failing to follow prescribed procedure in the
disciplinary hearing. While the appeal was pending the Department reversed its decision
and removed the disciplinary records from Hodari’s file. The superior court then found
that Hodari had effectively prevailed on his appeal, and it allowed him to recover costs
and fees from the Department. Hodari moved for an award of $4,800 in attorney’s and
paralegal fees. The court awarded Hodari fees and costs but did not specify the amount
of the award in its order, so the Department moved for clarification of the fee-award
order. In its clarification order the court stated that because Hodari had not shown that
the paralegal fees were for legal work “ordinarily performed by an attorney,” he was
only entitled to $1,800 in attorney’s fees. Hodari appeals, arguing that the superior court
abused its discretion in refusing to award him paralegal fees. We disagree, and we
therefore affirm the superior court’s fee award.
II.    FACTS AND PROCEEDINGS
              At a Department of Corrections disciplinary hearing held in May 2014,
Sababu Hodari was found guilty of planning an escape from Palmer Correctional Center.
He filed an appeal in the superior court in August 2014, arguing that the Department had
violated his right to due process by failing to provide him with a complete disciplinary
report and by relying on evidence it did not disclose to him. While Hodari’s appeal was
pending the Department informed the court that it intended to conduct a new hearing on
Hodari’s disciplinary offense. The court therefore concluded that “Hodari has effectively
prevailed here,” and it ordered the Department to show cause why the court should not
grant Hodari his requested relief along with costs and fees.
              In its response to the show cause order the Department asked the court to
require Hodari to file a motion for costs and fees; it requested that the “statement of costs
and fees should include a statement of the specific work performed, the date the specific
work was performed, who performed the work, the credentials of the person who
performed the work, and the hourly rate for the work.” The superior court then issued

                                            -2-                                        7208

an order dismissing the appeal, naming Hodari the prevailing party, and stating that
Hodari “may seek costs and/or fees as may be allowed under the law.”
             Hodari’s counsel submitted a motion for award of attorney’s fees in which
he stated that he had spent six hours at $300 per hour on the appeal, and that his office
expended an additional twenty hours of “non-attorney (paralegal) time” at $150 per hour
on the appeal. He did not itemize his fees in any further detail. The Department
questioned the accuracy of this hourly reporting, asserting that “[t]here is no way filing
the form pleadings, reviewing this 17-page record, listening to a 5-minute hearing CD,
and writing this one argument took six hours of attorney time and 20 hours of paralegal
time.” It asked the court to deny Hodari’s motion for attorney’s fees, or, if the court
granted the motion, to require Hodari to submit “an itemized statement of the actual
hours performed on this case which includes the work performed, the date of the work,
who performed the work and the amount of time of the work performed on that date.”
             The court granted Hodari’s motion for attorney’s fees without ordering him
to submit an itemized fee request. It determined that Alaska Appellate Rule 508, which
governed the fee award in this case, allowed it to grant full reasonable fees and costs to
Hodari as a constitutional claimant under AS 09.60.010.1 The court did not, however,



      1
              AS 09.60.010(c) provides in pertinent part:
             In a civil action or appeal concerning the establishment,
             protection, or enforcement of a right under the United States
             Constitution or the Constitution of the State of Alaska, the
             court
             (1) shall award, subject to (d) and (e) of this section, full
             reasonable attorney fees and costs to a claimant, who, as
             plaintiff, counterclaimant, cross claimant, or third-party
             plaintiff in the action or on appeal, has prevailed in asserting
             the right . . . .

                                           -3-                                      7208

specify the amount of fees the Department was required to pay Hodari; it stated only that
“[t]he requested attorney[’s] fees and costs are reasonable and would not impose a
substantial and undue hardship on DOC.”
              The Department moved to clarify the court’s order, asking for clarification
of three issues. First, it stated that neither Hodari’s motion for attorney’s fees nor the
court’s order specified the amount of fees to be paid.2 Second, it noted that the affidavit
attached to the motion for attorney’s fees listed both attorney and paralegal fees, but the
court had not specified whether the Department was required to pay the paralegal fees.
And third, it observed that although the court’s order mentioned costs, Hodari had not
requested costs in his motion for attorney’s fees. The Department therefore argued that
“a more specific order is necessary for the Department to remit payment.” Hodari filed
a notice of partial non-opposition to the Department’s request for clarification, stating
that he was seeking $4,800 in fees to be paid by May 19, 2016.
              In its order on the motion for clarification the court noted that
AS 09.60.010, under which Hodari was entitled to reasonable attorney’s fees, does not
define the term “attorney’s fees.” The court therefore adopted the Alaska Civil Rule 82
definition of attorney’s fees as “includ[ing] fees for legal work customarily performed
by an attorney but . . . delegated to . . . [a] paralegal.” It noted that Hodari had not
itemized his fee request or indicated whether the twenty hours of paralegal work he was
requesting included work “customarily performed by an attorney,” and it concluded that
the Department’s request for itemized details “was sufficient to raise the issue.” Because
Hodari had not identified which of the paralegal hours fell within the definition of
attorney’s fees, the court limited the fee award to “actual attorney time” and awarded


      2
             Hodari did, in fact, specify in the affidavit attached to his motion for
attorney’s fees that he was requesting a total of $4,800 in combined attorney and
paralegal fees.

                                           -4-                                       7208

Hodari $1,800 in attorney’s fees, the amount corresponding to the hours he had listed as
attorney work.
             Following the court’s order, Hodari filed a motion for reconsideration
arguing that the Department had not questioned whether the paralegal work was work
“customarily performed by an attorney,” but rather had asserted that the number of work
hours claimed was unreasonable. Because he believed the Department had not raised the
question whether the paralegal fees were to be included in the attorney’s fees, he argued
that it was error for the court to raise the question sua sponte. He argued that the court
instead should have ordered him to submit a more specific, itemized list of the paralegal
fees he was seeking so that “the court could examine the records for reasonableness.”
In support of his motion for reconsideration, Hodari submitted an affidavit itemizing his
paralegal fees. The court denied the motion, concluding that Hodari did not present any
argument “that could not have been addressed” “in briefing on the motion for attorney’s
fees.” The court reiterated that the Department had asked Hodari to itemize his requested
fees, but Hodari had failed to do so.
             Hodari now appeals, arguing that the court abused its discretion in denying
the award of paralegal fees.
III.   STANDARD OF REVIEW
             We review a superior court’s award of attorney’s fees for abuse of
discretion; the same standard of review applies when the superior court acts as an
intermediate appellate court.3 We will find an abuse of discretion when the superior




       3
            Miller v. Matanuska-Susitna Borough, 54 P.3d 285, 289 (Alaska 2002);
Cook Inlet Pipe Line Co. v. Alaska Pub. Utils. Comm’n, 836 P.2d 343, 348 (Alaska
1992).

                                           -5-                                      7208

court’s award of attorney’s fees is “arbitrary, capricious, manifestly unreasonable, or
improperly motivated.”4
IV.    DISCUSSION
              In an appeal from an agency decision to the superior court, Appellate Rule
508 governs the award of attorney’s fees.5 Attorney’s fees may be awarded under the
rule only if they are “provided by statute, caselaw, or contract.”6 For parties prevailing
on a claim or appeal “concerning the establishment, protection, or enforcement of a right
under the United States Constitution or the Constitution of the State of Alaska,”
AS 09.60.010(c) requires courts to award “full reasonable attorney fees and costs.”7
Alaska Statute 09.60.010(c) does not specifically define “attorney’s fees.” However,
“we have allowed the superior court to use Rule 82(b)(2) as a guideline in an
administrative appeal,”8 and Rule 82(b)(2) defines attorney’s fees as “includ[ing] fees
for legal work customarily performed by an attorney but which was delegated to and



       4
             Roderer v. Dash, 233 P.3d 1101, 1106 (Alaska 2010) (quoting Rhodes v.
Erion, 189 P.3d 1051, 1053 (Alaska 2008)).
       5
              Carr-Gottstein Props. v. State, 899 P.2d 136, 148 (Alaska 1995).
       6
              Alaska R. App. P. 508(e)(1).
       7
              See Krone v. State, Dep’t of Health & Soc. Servs., 222 P.3d 250, 255-56
(Alaska 2009). The statute establishes certain exceptions to this rule, neither of which
applies here: A court may not award fees when the claimant had “sufficient economic
incentive to bring the suit, regardless of the constitutional claims involved,”
AS 09.60.010(d)(2), and a court may reduce the fee award when “the full imposition of
the award would inflict a substantial and undue hardship upon the party ordered to pay
the fees and costs or, if the party is a public entity, upon the taxpaying constituents of the
public entity.” AS 09.60.010(e).
       8
             Griswold v. Homer City Council, 310 P.3d 938, 943 (Alaska 2013) (citing
Stalnaker v. Williams, 960 P.2d 590, 597-98 (Alaska 1998)).

                                             -6-                                        7208

performed by an investigator, paralegal or law clerk.” Although the court has broad
discretion in awarding attorney’s fees,9 where a fee-award rule “authorizes reasonable
actual fees, a court may not award attorney’s fees to a party who has not itemized his or
her requested fees, when the opposing party has requested such itemization.”10
       A.	 	 The Court Did Not Abuse Its Discretion In Declining To Award
             Hodari Paralegal Fees.
              Hodari argues that the Department did not request an itemization of his
attorney’s fees. He concedes that “had a specific and cognizable request for itemization
been lodged, it would have been his duty to provide one.”11 But he argues that the
Department’s purported request for itemization consisted of only “one cursory sentence
located in an alternative argument in the conclusion” of its opposition to attorney’s fees,
and that this request was not sufficient to require him to submit a fee itemization. He
asserts that, had the court ordered him to itemize his fee request, he “would have
immediately complied” — indeed, he argues, once the court’s final order put him on
notice of the itemization requirement, he duly submitted his itemized paralegal fee
request along with his motion for reconsideration.



       9
             Doubleday v. State, Commercial Fisheries Entry Comm’n, 238 P.3d 100,
110 (Alaska 2010) (citing Alaska R. App. P. 508(e); Cleaver v. State, Commercial
Fisheries Entry Comm’n, 48 P.3d 464, 470 (Alaska 2002)).
       10
             Marron v. Stromstad, 123 P.3d 992, 1014 (Alaska 2005). By contrast, we
have upheld awards of attorney’s fees in the absence of an itemized request when the
paying party did not request fee itemization. Koller v. Reft, 71 P.3d 800, 810 (Alaska
2003) (citing Luedtke v. Nabors Alaska Drilling, Inc., 768 P.2d 1123, 1138 (Alaska
1989)).
       11
             Marron, 123 P.3d at 1013 (“[W]e have suggested that a prevailing party
must itemize any requested fees where his or her opponent has made ‘a specific
cognizable request for itemization.’ ” (quoting Koller, 71 P.3d at 810)).

                                           -7-	 	                                    7208

             Hodari’s argument that the Department’s request for fee itemization was
not sufficiently specific and cognizable is not supported by our precedent. In Marron
v. Stromstad we held that the paying party’s request for a “detailed listing of services”
in her opposition to a motion for attorney’s fees was “sufficiently specific and
cognizable” to require the moving party to submit a fee itemization.12 Like the paying
party in Marron, the Department in this case included a clear, detailed request for fee
itemization in its opposition to Hodari’s motion for attorney’s fees: It asked Hodari to
provide “an itemized statement of the actual hours performed on this case which includes
the work performed, the date of the work, who performed the work and the amount of
time of the work performed on that date.” This request specifically identified the
information sought from the itemization, and it was sufficient to require Hodari to submit
a fee itemization.13 As the Department points out, Hodari did not present evidence
regarding his paralegal fees until his motion for reconsideration, and courts will
ordinarily not consider new evidence in a motion for reconsideration.14 Because Hodari




      12
             Id.
      13
              Cf. Koller, 71 P.3d at 810 (finding no specific, cognizable request for fee
itemization where paying party “complained frequently about having to pay” and asked
his own attorney for a fee itemization but “never made a motion in court seeking
itemization”). This was also the second request for fee itemization submitted by the
Department; in its earlier response to the court’s show cause order, it had requested a
“statement of costs and fees [that] should include a statement of the specific work
performed, the date the specific work was performed, who performed the work, the
credentials of the person who performed the work, and the hourly rate for the work.”
      14
              Achman v. State, 323 P.3d 1123, 1127 n.13 (Alaska 2014) (citing Koller,
71 P.3d at 805 n.10).

                                           -8-                                      7208

failed to submit a fee itemization even after the Department’s specific and cognizable
request, it was not an abuse of discretion to deny the paralegal fees.15
              Hodari further argues that the court’s order was erroneous because it
“results in a default presumption that all services performed by a paralegal are of a nature
not normally performed by an attorney.”           Without citing any legal precedent or
presenting any argument about why the court should presume otherwise, he states that
“[t]he record does not disclose any reason to presume that all of the paralegal hours
claimed were for work that was of a nature not normally performed by an attorney.”
              The award of attorney’s and paralegal fees is left to the broad discretion of
the superior court.16 The court may determine whether the requested fees are reasonable
and may refuse to award fees based on “billings that are too vague to allow a fair
determination that they were reasonably incurred or incurred in connection with the . . .




       15
               Both Hodari and the court appear to conflate the fee-itemization
requirement with the requirement that paralegal fees be for work “customarily performed
by an attorney.” The court noted in its order that the Department’s request for fee
itemization was sufficient to raise the issue of whether the paralegal fees met the
definition of “attorney’s fees.” And although the court’s decision was based on Hodari’s
failure to show that the paralegal fees were for legal work, Hodari dedicates his argument
almost entirely to the fee-itemization requirement. The two bases for denial of paralegal
fees are conceptually distinct, but we “may affirm the superior court on any basis
supported by the record, even if that basis was not considered by the court below or
advanced by any party.” Gilbert M. v. State, 139 P.3d 581, 586 (Alaska 2006).
       16
              Alaskasland.com, LLC v. Cross, 357 P.3d 805, 825 (Alaska 2015) (“We
have ‘consistently held that . . . the award of costs and fees [is] committed to the broad
discretion of the trial court.’ ‘Therefore, any party seeking to overturn a trial court’s
decision in this regard [bears] a heavy burden of persuasion.’ ” (quoting Schultz v. Wells
Fargo Bank, N.A., 301 P.3d 1237, 1241 (Alaska 2013) (third alteration in original)).

                                            -9-                                       7208

lawsuit.”17   Any requested attorney’s fees are therefore subject to a showing of
reasonableness and connection to the litigation; by the same token, the court must have
the discretion to determine whether requested paralegal fees are for work “customarily
performed by an attorney.” Requiring the court to presume that all paralegal fees meet
the definition of “reasonable attorney’s fees” would directly undermine the court’s
discretion in this regard. Hodari’s argument is therefore without merit.
       B.		   Any Abuse Of Discretion In The Court’s Award Of Attorney’s Fees
              Was Harmless.
              Hodari argues that the superior court’s different treatment of attorney’s and
paralegal fees was “arbitrary and capricious.” He notes that none of the hours for which
he requested payment were itemized, yet the court granted the attorney’s fees and denied
the paralegal fees.    He concludes that the case should be remanded for a new
determination of the attorney’s fee award. Hodari correctly notes that the Department
requested itemization of all fees, not just paralegal fees. However, given the small
amount of attorney’s fees at stake, any error in the court’s failure to require itemization
of the attorney’s fees was harmless. In Capolicchio v. Levy, we affirmed a $488.20 fee
award despite the moving party’s failure to submit a fee itemization in response to the
paying party’s request.18 We concluded that the appellant
              is correct that Marron requires an itemized billing statement
              and that [the appellee’s] counsel did not provide one. But
              here, because the amount of attorney’s fees was so low and
              the hours [the appellee’s] counsel expended on defending the
              case were so minimal, any error in failing to order itemization
              was harmless: The superior court could consider the fee
              request to be reasonable per se. Under such circumstance, we



       17
              Bobich v. Hughes, 965 P.2d 1196, 1200 (Alaska 1998).
       18
              194 P.3d 373, 381-82 (Alaska 2008).

                                           -10­                                      7208
             will not find reversible error in the failure to require
             itemization.[19]
In light of this precedent, and in light of the fact that the Department that was burdened
by any erroneously awarded fees has not objected to the erroneous fee award, we
conclude that any abuse of discretion in the superior court’s decision to award attorney’s
fees without itemization was harmless.
             We note, however, that the Department in its initial opposition to Hodari’s
motion for attorney’s fees raised a legitimate concern about the accuracy of his time
reporting. As the Department noted, Hodari’s attorney evidently reused briefs he had
submitted in prior, unrelated appeals: The briefs in this case repeat verbatim entire
passages from briefs filed in two similar, but unrelated, appeals.20 Attorneys may
certainly reuse pertinent language from prior proceedings in their court filings.
However, in doing so, they must accurately reflect the time spent preparing the
documents for the particular matter at bar. In a case such as this one, where little more
than the name of the appellant was changed from prior filings, the attorney’s obvious
recycling of briefs should lead the court to consider carefully the attorney’s fee request
to determine whether the amount requested is reasonable. Where requested fees are not
sufficiently itemized or otherwise appear unreasonable, courts should not hesitate to deny
those fees. Nevertheless, because the Department did not raise this issue again on
appeal, we do not address further the question of the reasonableness of Hodari’s
attorney’s fees.




      19
             Id.
      20
            Hodari’s attorney failed even to change the name of the other appellant to
Hodari’s name in one passage.

                                          -11-                                      7208

V.    CONCLUSION
             Because the court did not abuse its discretion in denying the award of
paralegal fees, and because any abuse of discretion in the award of attorney’s fees was
harmless, we AFFIRM the superior court’s decision.




                                         -12-                                    7208